DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on December 16, 2020 has been received and fully considered. 
Previous claim rejection made under U.S.C. 103 over Inaoka et al. (JPH 07206645 A) in view of Reid et al. (US 5085857), which was indicated in the Office action dated September 17, 2020, is withdrawn in view of amendment made to claim 1, which requires the claimed composition is in the form of “a skin care preparation” containing the oil-in-water emulsion as defined in the claim.  
Previous claim rejection made under 35 	U.S.C. 103 over Inaoka in view of Nojiri et al. (US 7601340 B2) is also withdrawn for the same reason. 
New rejections are made to address the amended claims. 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  In line 1 of these claims, the term “incorporating” is not a proper transitional phrase.  Suitable transitional phrases include “comprising”, “including”, “containing”, etc.  See MPEP 2111.03.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurich et al. (US 20130059924 A1, published on March 7, 2013) (“Scheurich” hereunder) in view of Doyle et al. (US 9040026 B2) (“Doyle” hereunder). 
Scheurich teaches skin care composition comprising benzaldehyde compounds such as 4-hydroxyacetophenone. See [0062].  The reference teaches that the compounds stabilize photoactive, photosensitive or photounstable ingredients such as “pigments, UV filters, polymers antioxidants, plastics, vitamins, fragrances or other photoactive compounds” from undergoing structural changes due to a photochemical reaction, which can result in impairment of the product properties or decomposition and lead to loss of gloss, discoloration or formation of unpleasant odors.  See [0002-0010, 0067]; Examples. The reference teaches that the compounds can be used in application forms including suspensions, emulsions, soaps, surfactant-containing cleansing preparations.  See [0176, 0180].  Scheurich further teaches:
Surfactant-containing cleansing products may comprise the customary vehicles, such as salts of fatty alcohol sulfates, fatty alcohol ether sulfates, sulfosuccinic acid monoesters, fatty acid protein hydrolysates, isothionates, imidazolinium derivatives, methyl taurates, sarcosinates, fatty acid amide ether sulfates, alkylamidobetaines, fatty alcohols, fatty acid glycerides, fatty acid diethanolamides, vegetable and synthetic oils, lanolin derivatives, ethoxylated glycerol fatty acid esters, or mixtures of these substances. 

See [0184].   The reference further teaches using ethoxylated alkyl ether carboxylic acid such as sodium laureth-11 carboxylate, sodium laureth sulfate, etc. See [0207].   The reference particularly teaches that the preferred composition forms include emulsions. 
Scheurich fails to specifically mention chelating agents. 
Doyle teaches body wash with sunscreen, the composition comprising sodium laureth sulfate (anionic surfactant) and 0.1-0.5 wt % of EDTA, (chelating agent).  See col. 6, lines 25 – 49.  
Given the teachings and suggestions of Scheurich to make surfactant-containing cleansing products, one of ordinary skill in the art before filing of the present application to look for specific cleansing formulations comprising photoactive or photosensitive compounds such as those disclosed in Doyle.  Since Scheurich teaches emulsions and sulfates can be used with the benzaldehyde compounds, the skilled artisan would have had a reasonable expectation of successfully producing a stable, surfactant-containing cleansing product with improved photoprotection for the active ingredients. 
Regarding the limitation “wherein the said composition has a greater stability than the same composition without 4-hydroxyacetophenone”, since Scheurich teaches the photostabilizing property of the benzaldehyde compound, improved stability of the composition is expected. 
Claims 1, 6, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurich in view of Fumagalli et al. (US 20140017184 A1, published January 16, 2014) (“Fumagalli” hereunder). 
Scheurich is relied upon as above; the reference fails to specifically mention regarding using chelating agents. 
Fumagalli discloses a body wash composition in the form of oil-in-water emulsion comprising sodium laureth sulfate, fragrance, and sunflower oil.  See Example 11. No chelating agents are used. The composition further contains sodium hydroxide.  See instant claims 12 and 13. The reference teaches that composition can comprise skin care actives such as sunscreens, vitamins, peptides, flavonoids, antioxidants, etc.  See [0088-0100].  
Given the teachings and suggestions of Scheurich to make surfactant-containing cleansing product, one of ordinary skill in the art before filing of the present application to look for specific cleansing formulations that are used as vehicles for photoactive or photosensitive compounds mentioned in the reference.  Since Scheurich teaches emulsions and sulfates can be used with the benzaldehyde compounds and Fumagalli teaches a specific formulation suitable as the cosmetic vehicle for the photostabilizer and the photoactive or photosensitive actives, the skilled artisan would have had a reasonable expectation of successfully combining the teachings and producing a stable, surfactant-containing cleansing product with improved photoprotection for the active ingredients. 
Regarding the limitation “wherein the said composition has a greater stability than the same composition without 4-hydroxyacetophenone”, since Scheurich teaches the photostabilizing property of the benzaldehyde compound, improved stability of the composition is expected. 

Response to Arguments
Applicant's arguments filed on December 16, 2020 have been fully considered but they are moot in view of new grounds of rejection as above in part, and not persuasive in part. 
Applicant’s arguments regarding the previous claim rejections made under 35 U.S.C. 103 are rendered moot as the rejections have been withdrawn. 
Applicant’s arguments regarding the concurrently submitted 1.132 declaration are addressed below.  

Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on December 16, 2020 has been fully considered but does not place the application in allowable condition. 
Declarant states that O/W emulsions comprising an anionic surfactant and  4-hydroxyacetophenone (compositions 1-6) decreased particle size distribution of the emulsion as compared to placebo.  Examiner maintains the position that evidence relied upon does not establish that the differences have statistical or practical significance.  See Ex parte Gelles, 22 USPQ 2D 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).  See MPEP 716.02(b). 
The court in Bristol-Myers Squibb Co. v. Teva Pharm. U.S.A. Inc. stated, “[w]hile a ‘marked superiority’ in an expected property may be enough in some circumstances to render a compound patentable, a ‘mere difference in degree’ is insufficient.”  See 752 F. 3d 967, 977 (Fed. Cir. 2014).  The court in In re Soni also held, “mere improvement in properties does not always suffice to show unexpected results.” See 54 F.3D 746, 751 (Fed. Cir. 1995).  In this case, the instability index of the emulsions 1-6 and C1 and 2 are within the narrow range of 0.26-0.37 with little difference.  The difference here is viewed more of improvement rather than a significant difference “in kind”.  The difference here is viewed as” a mere difference in degree” and insufficient to overcome the obviousness case of this case. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617